Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anton Johnson appeals the district court’s order dismissing his civil action for failure to state a claim. See Fed.R.Civ.P. 12(b)(6). We have reviewed the record *208and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Phenix, No. 5:13-ct-03812-BO (E.D.N.C. Oct. 9, 2014). We dispense with oral argument because-the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.